     Case: 1:20-cv-04201 Document #: 27 Filed: 10/23/20 Page 1 of 3 PageID #:3329




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

WHAM-O HOLDING, LTD. and
INTERSPORT CORP. d/b/a WHAM-O,
                                                                Case No.: 1:20-cv-04201
        Plaintiffs,
                                                                Judge Jorge L. Alonso
v.
                                                                Magistrate Judge Heather M. McShain
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.


                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                NO.                                    DEFENDANT
                 63                                       bingobuy
                 46                                   2018outdoorman
                157                                     motors_parts
                122                                 industrialmechanical
                114                                     health_home
                 50                                      almach_21
                169                                     richupdating
                 24                                      honest-trust
                 81                                        ed.ed17
                 53                                       andredl76
                107                                       gravityex
   Case: 1:20-cv-04201 Document #: 27 Filed: 10/23/20 Page 2 of 3 PageID #:3330




DATED: October 23, 2020              Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-04201 Document #: 27 Filed: 10/23/20 Page 3 of 3 PageID #:3331




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on October 23, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
